Putnam, J.,
(concurring.) At the place where plaintiff fell there was m> special ridge or bunch, but a quantity of rough, uneven ice. Probably the-. *507jury could find the city negligent in suffering this ice to remain. Masters v. City of Troy, (Sup.) 3 N. Y. Supp. 450. Plaintiff might recover notwithstanding the new fall of snow. In Pomfrey v. Village of Saratoga Springs, 104 N. Y. 460, 11 N. E. Rep. 43, there was a light covering of snow over the ice; and also in Masters v. City of Troy, supra. But plaintiff was bound to show that the old ice caused her fall, or was a concurring cause. Taylor v. City of Yonkers, 105 N. Y. 208, 11 N. E. Rep. 642. If the evidence was such that it was impossible to determine which caused the accident, the old ice or the new snow, plaintiff cannot recover. This, I think, is the difficulty about the plaintiff’s case. She testified that she slipped on the ice, and again that she slipped on the snow. It was a steep grade. There was about two inches of new snow. The testimony in the case is such that it cannot be determined whether the old ice caused the accident or the new snow. Hence the verdict of the jury was not sustained by the evidence. I therefore concur with Judge Herrick.